DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 recites “a second sub-socket engaging the first sub-socket through the stopper member” in Line 2.  This is new matter.  The specification at the time of filing fails to support the recitation that the sub-sockets engage each other through the stopper member.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the engagement section forms a space through which the rope passes.”  It is unclear what structure forms the space and how the space relates to other claimed features.  Appropriate correction required.
Claim 19 recites “the torque” in Line 2.  There is insufficient antecedent basis for this limitation.  Appropriate correction required.
Claim 19 recites “the reaction bar extends in a direction perpendicular to the axis of rotation of the tip tool on the second socket.”  It is unclear whether the reaction bar is “on the second socket” or the tip tool is “on the second socket.”  Appropriate correction required.  NOTE: It is odd to state that the tool is on the socket.  A tool is generally placed in the socket.  As for the reaction bar being on the socket, this would be new matter.
Claim 21 recites “a second sub-socket engaging the first sub-socket through the stopper member” in Line 2.  It is not clear how the sub-sockets engage each other through the stopper member.  That is, it is not clear if the sub-sockets pass through the stopper or if it is merely that the stopper is between the two such that there is indirect engagement.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bergen et al. (US Pub. No. 2005/0249564 A1) in view of Applicant Admitted Prior Art (AAPA) and Hirao et al. (JP 2001-113470 A).
(Claim 1) Bergen et al. (“Bergen”) discloses a tool device that includes a tip tool (68; ¶¶ 0018, 0029) capable of rotating upon reception of a motive force from the motive force tool (10).  The device also has a reaction bar (34) capable of being fixed to the motive force tool (Fig. 1).  The reaction bar is capable of allowing an operator to stably receive a reaction force produced when the tip tool rotates.  Bergen does not explicitly disclose a deceleration unit, which has a plurality of gears, that is capable of amplifying/increasing a torque input from a motive force tool that is held by the operator.  Also the reference does not explicitly disclose the reaction bar being configured to be fixed to the deceleration unit.
The written description of the present Application states that the deceleration unit including a plurality of gears is a known mechanism/structure for amplifying/increasing a torque input (¶¶ 0028-0029).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool device disclosed in Bergen with a deceleration unit as disclosed by the AAPA in order to increase the torque for performing the intended operation.
Hirao et al. (“Hirao”) discloses a booster unit (2) including a plurality of gears (planetary - ¶ 0011).  The booster unit (2) is capable of amplifying/increasing a torque input from a motive 
(Claim 2) The reaction bar extends in a direction perpendicular to an axis of rotation of the tip tool (Bergen Fig. 1; Hirao Fig. 1).
(Claim 7) The modified device includes a reaction bar includes a first reaction bar (Hirao 22) capable of being fixed to the deceleration unit (Fig. 1), and at least one second reaction bar (Bergen 34) detachably attached to the first reaction bar (indirectly via motive force tool and deceleration unit).
(Claim 12) The first reaction bar (Hirao 22) has a connection hole (Hirao Fig. 5) connected to a base end portion of the tip tool when the base end portion of the tip tool is inserted into the connection hole (via the socket for holding the tip tool).
(Claim 19) The motive force tool (Bergen 10) generates the torque.  The modified device of Bergen includes a first socket linking the motive force tool and one end portion of the deceleration unit, and a second socket linking the tip tool and another end portion of the deceleration unit, the reaction bar being fixed to the deceleration unit through the second socket (Hirao Fig. 1).  The motive force tool rotates the tip tool with the torque through the deceleration unit, the first socket, and the second socket, the motive force tool, the first socket, the deceleration unit, the second socket, and the tip tool are arranged in an axis of rotation of the tip .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bergen et al. (US Pub. No. 2005/0249564 A1) in view of Applicant Admitted Prior Art (AAPA) and Hirao et al. (JP 2001-113470 A) further in view of Hsu (US Pub. No. 2009/0194954 A1).
The modified Bergen device does not disclose two second reaction bars.
Hsu discloses a second reaction bar and means (116; ¶ 0036) for attaching two second reaction bars (115) to different positions on a first reaction bar (111) disposed along a direction perpendicular to an axis of rotation of the tip tool (Figs. 2, 3, 7, 8).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool device disclosed in Bergen with two second reaction bars being attached to different positions on the first reaction bar and disposed along a direction perpendicular to an axis of rotation of the tip tool as suggested by Hsu in order to enable a user to hold on either side without taking the time to remove a single second reaction bar and install it on the opposite side and/or enable a user to switch gripping style as a result of fatigue during use.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bergen et al. (US Pub. No. 2005/0249564 A1) in view of Applicant Admitted Prior Art (AAPA) and Hirao et al. (JP 2001-113470 A) further in view of Dirksen (US Patent No. 3,146,813).
(Claim 13) Bergen discloses that the tip tool may be a drill bit capable of drilling (¶ 0018), but the reference does not explicitly disclose the tip tool having a hollow structure.
Dirksen discloses a tip tool is a borer (48) with a hollow structure.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool device disclosed in Bergen with a boring tool as disclosed in Dirksen in order to cut a core from a work material.
(Claim 20) Bergen does not explicitly disclose a rotatably attached stopper member for fixing the base end portion of the tip tool to the socket, and the stopper member engages with a groove formed in an outer surface of the tip tool and comes into contact with the socket to prevent the tip tool from disengaging from the socket.
Dirksen discloses a rotatably attached stopper member (42) for fixing the base end portion of the tip tool (44) to the socket (46), and the stopper member engages with a groove formed in an outer surface of the tip tool and comes into contact with the socket to prevent the tip tool from disengaging from the socket (Fig. 1).  The stopper member is capable of rotating between a position where the stopper member engages with the groove of the tip tool and a position where the stopper member retracts from the groove of the tip tool (by screwing and unscrewing set screw).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool device disclosed in Bergen with a stopper member as taught by Dirksen in order to hold the tool within the socket.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 12-14 and 19-21 have been considered but are moot due to the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722